Order, Supreme Court, New York County, entered May 25, 1971, granting the plaintiffs summary judgment and an assessment of damages, unanimously affirmed. Respondents shall recover of appellant $50 costs and disbursements of this appeal. In connection with the assessment of damages directed, it may 'be advisable for either party to apply for an examination before trial to shorten such trials This should be done expeditiously and the trial is stayed for 20 days after publication of this decision to permit an application therefor. Concur — Markewieh, J. P., Nunez, Kupferman, McNally and Eager, JJ.